Ca

 

e 3:19-cv-00362-MHL Document 66 Filed 10/15/19 Page 1 of 7 PagelD# 1553

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
TZANN FANG, M.D.,
Plaintiff,
Vv. : Case No. 3:19-CV-00362
HYATT CORPORATION, et al.

Defendants.

 

HYATT CORPORATION

and

TYSONS CORNER HOTEL I, LLC
Third Party Plaintiffs

v.

HARVEY-CLEARY BUILDERS, et al.

Third Party Defendants.

DEFENDANTS/THIRD PARTY PLAINTIFFS HYATT CORPORATION
AND TYSONS CORNER HOTEL I, LLC’S MEMORANDUM IN
OPPOSITION TO CODE CONSULTANT INC.’S MOTION TO DISMISS
COME NOW Defendants/Third Party Plaintiffs, Hyatt Corporation and Tysons Corner
Hotel I, LLC (“Hyatt Parties”) by and through counsel, BONNER KIERNAN TREBACH &
CROCIATA, LLP, and file their Opposition to Code Consultant Inc.’s (“CCI”) Motion to

Dismiss the Third Party Complaint, and in support thereof state as follows:

I. INTRODUCTION

 

 
[¢a)

 

 

e 3:19-cv-00362-MHL Document 66 Filed 10/15/19 Page 2 of 7 PagelD# 1554

On April 12, 2019, Tzann Fang (“Fang”) filed a lawsuit against Third Party Plaintiffs in
the Circuit Court for the City of Richmond, wherein it is generally alleged that the Third Party
Plaintiffs caused Fang personal injuries through their negligent maintenance of a fire alarm
and/or fire alarm system at the Hyatt Regency Hotel in Tysons Corner, Virginia (“Hotel”). At
issue in this lawsuit is the functionality, placement, and regulatory compliance of the fire alarms
and/or fire alarm system at the Hotel. Unfortunately, Plaintiff has been unable to specifically
describe the precise negligent conduct, defective product, or negligent placement of the fire
detectors and/or fire alarm system. This case was subsequently removed to this Court by consent
of all parties.

Fang alleges that his wife took a shower that created a large amount of steam in their
hotel room. This steam and the placement of the fire alarm in close proximity to the bathroom is
alleged to have caused the fire alarm to activate. Allegedly, this activation caused Plaintiff to
develop tinnitus and other related injuries. The Hyatt Parties contracted with a number of entities
to construct and design all aspects of the Hotel. Third Party Defendant, CCI, although not in
direct privity of contract with the Hyatt Parties, was retained to select, design, and advise on the
fire alarms and fire alarm system at the Hotel. The Hyatt Parties filed a Third Party Complaint
asserting two causes of action against CCI: (1) equitable indemnification and (2) contribution.

Il. STANDARD OF REVIEW

A dismissal of a complaint for failure to state a claim upon which relief can be granted is
proper if “it is beyond doubt that the plaintiff can prove no set of facts in support of its claim
which would entitle it to relief.” Wallace v. Skadden, Arps, Slate, Meagher & Flom, 715 A.2d
873, 877 (D.C. 1998). The allegations in the complaint must be taken as true and construed in

the light most favorable to the plaintiff, and if the allegations are sufficient, then the complaint

2

 
 

 

e 3:19-cv-00362-MHL Document 66 Filed 10/15/19 Page 3 of 7 PagelD# 1555

must not be dismissed. /d. In this case, Hyatt Parties have sufficiently pled facts in support of its
claims against Third-Party Defendant, CCI, which would entitle it to the relief sought therein.
Accordingly, CCI’s Motion to Dismiss must be denied.
Il. ANALYSIS

It is undisputed that the Hyatt Parties are simply the owners and operators of the Hotel,
and retained the Third Party Defendants (some indirectly) for the purpose of designing, planning,
and constructing all aspects of the Hotel. See Third Party Complaint. The Hyatt Parties allege
that CCI participated in, contributed, and undertook the selection, design, and installation of the
fire alarms and/or fire alarm systems at the Hotel. Third Party Complaint at J 21. Further, it is
alleged that CCI prepared a fire protection and life safety analysis for the Hotel, which included
specifications for the fire detectors and the fire alarm system. Third Party Complaint at | 32. CCI
alleges the Third Party Complaint is insufficiently plead and cannot be amended to correct those
deficiencies. These are incorrect conclusions and will be addressed in turn.

a. Equitable Indemnification

CCI first asserts that the Third Party Complaint must be dismissed because it fails to
plead sufficient facts to state a claim that it (Hyatt Parties) are liable to Fang without fault on
account of Code Consultant’s negligence. “Equitable indemnification has specifically been
allowed where the indemnitee has without fault or only through passive negligence failed to
discover... . a defect in products created or supplied by the [actively negligent] indemnitor.”
Williams ex rel. Estate of Williams v. United States, 469 F. Supp. 2d 339, 343 (E.D. Va. 2007).

In addition to the allegations regarding CCI’s involving in the selection, design, and
installation of the fire alarm system, the Hyatt Parties allege that CCI owed a duty of care to

prepare the fire protection and life safety analysis for the Hotel in accordance with all applicable

3

 
Cas

fy

 

€ 3:19-cv-00362-MHL Document 66 Filed 10/15/19 Page 4 of 7 PagelD# 1556

laws, regulations, or other governing authorities. Third Party Complaint at | 35. The Hyatt
Parties further allege that CCI breached that duty of care by failing to prepare their drawings,
designs, and plans of the fire alarm system at the Hotel in accordance with all applicable laws,
regulations, or other governing authorities. Third Party Complaint at § 36. Finally, Hyatt Parties
deny all liability to Plaintiff, but allege that if they are found liable to Plaintiff, then CCI must be
required to indemnify and hold them harmless. Third Party Complaint at J 36. These alleged
facts sufficiently support the cause of action that any liability imposed on the Hyatt Parties is
without fault on account of CCI’s breach of its duty of care. In other words, any liability imposed
on the Hyatt Parties is a result of CCI’s negligence.

CCI also argues that the Third Party Complaint must be dismissed because it does not
allege that CCI’s actions were the cause of Fang’s injuries or that CCI was responsible for the
maintenance of the smoke detector in Fang’s hotel room. The latter is not being alleged and
therefore will not be addressed. As for the former, the Hyatt Parties alleged that CCI breached
their duty of care and should the Hyatt Parties be found liable to Plaintiff, CCI must indemnify
them for said breach. CCI seems to argue that the Third Party Complaint should contain a
“formulaic recitation of the elements of a cause of action,” which goes against the precedent
cited in its standard of review. When viewing these allegations and taking into account all
reasonable inferences, the Third Party Complaint sufficiently states a claim for equitable
indemnification that is plausible on its face.

Finally, CCI asserts that the Hyatt Parties do not and cannot plead the unique procedural
requirements for equitable indemnity under Virginia law. Specifically, CCI alleges that in order
to bring a claim for equitable indemnification, an initial determination of the negligence of

another person must be made. However, pursuant to Va. Code § 8.01-281(A), a claim for

4

 

 
Ca

Vs

 

€ 3:19-cv-00362-MHL Document 66 Filed 10/15/19 Page 5 of 7 PagelD# 1557

indemnification may be based on future potential liability and it shall be no defense that the party
asserting such claim has not made a payment. Level 3 Communs., LLC v. Webb, Inc., 2012 U.S.
Dist. LEXIS 83557 (E.D.Va 2012)(applying Virginia law to deny third party defendant’s motion
to dismiss the indemnity claim). Therefore, an initial determination of negligence is not required
for this cause of action to be pleaded ,and CCI’s Motion to Dismiss should be denied.

b. Contribution

CCI contends that the Hyatt Parties fail to allege a claim for contribution upon which
relief can be granted, because the Third Party Complaint does not allege that Plaintiff could
maintain a cause of action against CCI. This alleged pleading requirement is somewhat
misguided.

The right of contribution arises when one tort-feasor has paid a claim for which other
wrongdoers are also liable. Nationwide Mut. Ins. Co. v. Jewel Tea Co., 202 Va. 527, 118 S.E.2d
646 (1961). The Third Party Complaint alleges that CCI participated in, contributed, and
undertook the selection, design, and installation of the fire alarms and/or fire alarm systems at
the Hotel. Third Party Complaint at | 21. Further, it is alleged that CCI was responsible for the
design, selection, and installation of the fire alarm and/or fire alarm system which gave rise to
Plaintiff's Complaint. Third Party Complaint at J 42. Most importantly, the Third Party
Complaint alleges that CCI owed a duty of care and breached said duty in performing these
tasks. Third Party Complaint at {J 35-36. As a result of this breach, should the Hyatt Parties be
found liable, CCI is liable for its proportionate share of the judgment or settlement. Third Party
Complaint at J 43. By alleging that CCI owed a duty, breached that duty, and should be found
liable if the Hyatt Parties are liable, the Third Party Complaint sufficiently alleges that CCI is a

joint tort-feasor.

 

 
Cas

e 3:19-cv-00362-MHL Document 66 Filed 10/15/19 Page 6 of 7 PagelD# 1558

IV. CONCLUSION

The Third Party Complaint sufficiently pleads causes of action against CCI for equitable
indemnification and contribution. CCI attempts to rely on specific terms or phrases missing from
the Third Party Complain, but these arguments are largely based formulaic recitations of the
elements of the causes of action. That is not the correct standard to review a Motion to Dismiss.
Rather, the Third Party Complaint, when viewed in the light most favorable to the Hyatt Parties,
including all reasonable inferences, sufficiently states a cause of action for equitable
indemnification and contribution against CCI.

WHEREFORE the Hyatt Parties respectfully request that this Court deny CCI’s Motion
to Dismiss in its entirety and grant such further relief as the Court deems appropriate.
DATE: October 15, 2019 Respectfully submitted,

BONNER KIERNAN TREBACH &
CROCIATA, LLP

/s/ Michael Trumble

Michael L. Pivor, Esq. (VSB #75312)
Michael Trumble, Esq. (VSB #91133)
1233 20" Street, N.W., 8" Floor
Washington, DC 20036

(202) 712-7000 [tel]

(202) 712-7100 [fax]
mpivor@bonnerkiernan.com
mtrumble@bonnerkiernan.com
Counsel for Hyatt Corporation and Tysons
Corner Hotel I, LLC

 

 

 
Case 3:19-cv-00362-MHL Document 66 Filed 10/15/19 Page 7 of 7 PagelD# 1559

CERTIFICATE OF SERVICE
Thereby certify that on the 15" day of October, 2019, a true copy of the foregoing was

served on all parties, via this Court’s electronic filing system.

/s/ Michael Trumble

 

Michael Trumble

 

 

 
